NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0434n.06

                                        Case No. 20-6014

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                 FILED
SPRINGSTONE, INC.,                                      )                  Sep 17, 2021
                                                                       DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellant,                             )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE WESTERN DISTRICT OF
HISCOX INSURANCE COMPANY, INC.,                         )   KENTUCKY
                                                        )
       Defendant-Appellant.                             )




       BEFORE: SUTTON, Chief Judge; SUHRHEINRICH and SILER, Circuit Judges.

       SILER, Circuit Judge. Responding to lawsuits and investigations is expensive (even when

they are without merit).      That reality played out when Plaintiff Springstone, Inc. incurred

substantial legal fees responding to a government subpoena based on a sealed qui tam lawsuit.

Springstone thought, however, it was in luck. After all, it had purchased insurance from Defendant

Hiscox Insurance Company, Inc. to cover it from certain legal claims. But its coverage does not

extend so far. Springstone’s policy does not cover qui tam actions filed before the coverage period,

nor does it cover subpoena responses. Accordingly, the district court’s judgment is AFFIRMED.

                                                 I

       Springstone (headquartered in Louisville) provides behavioral health services across

several facilities. In January 2017, it purchased insurance from Hiscox. That insurance plan
Case No. 20-6014, Springstone, Inc v. Hiscox Ins. Co., Inc.


included Directors & Officers (D&O) Liability Coverage. Only two parts of that coverage are

relevant here:

   •   Coverage B: Company Reimbursement Coverage

           o This D&O Coverage Part shall pay the Loss of a Company arising from a Claim
             first made against an Individual insured during the Policy Period or the Discovery
             Period (if applicable) for any actual or alleged Wrongful Act of such Individual
             Insured, but only when and to the extent that such Company has indemnified such
             Individual Insured for such Loss.

   •   Coverage C: Company Coverage

           o This D&O Coverage Part shall pay the Loss of a Company arising from a Claim
             first made against a Company during the Policy Period or the Discovery Period (if
             applicable) for any actual or alleged Wrongful Act of a Company.

       In July 2016, a qui tam lawsuit was filed—under seal—against Springstone. It alleged that

“Springstone had violated the False Claims Act by obtaining reimbursement from Medicare and

Medicaid for medically unnecessary services that it provided to patients.” A year after the lawsuit

was filed, the Office of the Inspector General for the Department of Health and Human Services

sent Springstone a subpoena related to its investigation of the qui tam complaint. That subpoena

requested documents related to Springstone’s patient treatment and management practices.

       A few months later, Springstone informed Hiscox that it had received the subpoena and

sought coverage for its response under the D&O Coverage. Hiscox denied Springstone’s request.

In its response, Hiscox stated that there was no “Claim,” and the subpoena did not allege a

“Wrongful Act.” A large legal bill ensued.

       In 2019, the qui tam lawsuit was dismissed, and the complaint was unsealed. Springstone

informed Hiscox of the lawsuit and again sought coverage for its response. Hiscox denied that

second request for coverage.




                                               -2-
Case No. 20-6014, Springstone, Inc v. Hiscox Ins. Co., Inc.


       Springstone then filed this action against Hiscox in Kentucky state court. Springstone

alleged: (1) a breach of contract; (2) common law bad faith; (3) violations of the Kentucky Unfair

Claims Settlement Practice Act and Kentucky Consumer Protection Act; and (4) unjust

enrichment. Springstone also sought a declaration of rights under the insurance agreement and

punitive damages. Hiscox removed to federal court and filed a motion to dismiss. The district

court agreed with Hiscox and found that neither Coverage B nor Coverage C covers the costs of

responding to the subpoena and that Coverage C specifically excludes non-monetary relief.

                                                II

       We have jurisdiction under 28 U.S.C. § 1291 and review the district court’s dismissal of

Springstone’s complaint de novo. See Williams v. Duke Energy Int’l, Inc., 681 F.3d 788, 799 (6th

Cir. 2012). We must accept as true all the factual allegations in the complaint and draw all

reasonable inferences in favor of Springstone, the nonmovant. NicSand, Inc. v. 3M Co., 507 F.3d

442, 449 (6th Cir. 2007) (en banc). The parties agree that Kentucky law governs interpretation of

the policy’s terms. Although Kentucky law requires us to construe contracts liberally and resolve

doubts in favor of the insured, Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 564 (6th Cir. 2008),

contract terms “should be given their plain and ordinary meaning.” Nationwide Mut. Ins. Co. v.

Nolan, 10 S.W.3d 129, 131 (Ky. 1999).

                                               III

       Springstone alleges that the qui tam action and the government subpoena triggered

coverage under its D&O Policy. But we must apply the plain meaning of the Policy’s terms. And

under the plain meaning of the Policy, Hiscox could deny coverage for three reasons. First, the

qui tam lawsuit was not filed during the policy period. Second, Springstone failed to indemnify




                                              -3-
Case No. 20-6014, Springstone, Inc v. Hiscox Ins. Co., Inc.


any individual as required by Coverage B. Third, non-monetary relief is excluded from Coverage

C. Each rationale is taken in turn.

       Underlying Qui Tam. Springstone asserts that the underlying qui tam lawsuit constitutes a

Claim under the Policy. Hiscox is only responsible, however, for losses “arising from a Claim

first made . . . during the Policy Period[.]” And here, the qui tam complaint was filed six months

before the Policy Period. Springstone counters—at least for qui tam actions—that first made does

not necessarily mean when the action was first filed. Because qui tam cases can sit under seal for

years, it alleges that first made can mean first unsealed. See My Left Foot Children’s Therapy,

LLC v. Certain Underwriter’s at Lloyd’s London, 207 F. Supp. 3d 1168 (D. Nev. 2016). But

Springstone’s definition defies the plain meaning of the Policy. The definition of made is the past

simple and past participle of make. Made, Cambridge Dictionary. And make means “to produce

something.” Make, Cambridge Dictionary. A lawsuit is first produced or created when it is filed

not when it was unsealed. Springstone’s policy reasons for adopting its definition are unavailing.

A qui tam action’s unique posture does not inherently avoid coverage. Instead, companies can

ensure such coverage by extending its policy’s claim discovery period beyond the coverage period.

Springstone cannot be insulated because it chose not to do so.

       Springstone also points to the Policy’s relation back provision, which allows Springstone

to notify Hiscox of situations that may give rise to a Claim in the future. That provision, however,

is prospective. That is, it allows Springstone to notify Hiscox of situations that may give rise to a

Claim in the future. Springstone attempts to flip that provision on its head, allowing it to pull

forward a Claim from the past. That it cannot do.

       Indemnification. Coverage B also requires indemnification of an Individual Insured. And

indemnification is “a duty to make good any loss, damage or liability incurred by another.” CLK



                                                -4-
Case No. 20-6014, Springstone, Inc v. Hiscox Ins. Co., Inc.


Multifamily Mgmt., LLC v. Greenscapes Lawn & Landscaping, Inc., 563 S.W.3d 706, 712 (Ky.

Ct. App. 2018) (quoting Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 107 (Ky. 2003)) (cleaned up).

In other words, the Individual Insured must have a duty to pay the loss. See, e.g., Nassif v. Sunrise

Homes, Inc., 739 So. 2d 183, 185 (La. 1999) (“Indemnity in its most basic sense means

reimbursement, and may lie when one party discharges a liability which another rightfully should

have assumed.”) (citing Black's Law Dictionary 769 (6th ed. 1990)); Beeler v. Martin, 306 S.W.3d

108, 110 (Mo. Ct. App. 2010) (“Indemnity ‘is the shifting of responsibility from the shoulders of

one person to another.’”) (citation omitted). So, although some Individual Insureds had documents

relevant to the subpoena, they did not have any financial obligations related to those requests.

Those costs were Springstone’s alone. Therefore, Springstone did not indemnify any Individual

Insured by retaining counsel to respond to a subpoena directed at the company.

       Exclusion. Under Coverage C, “[t]he Insurer shall not be liable to make any payment for

Loss in connection with any Claim made against any Insured: seeking fines or penalties or non-

monetary relief against the Company.” Thus, even if the subpoena was a written demand for non-

monetary relief, it is excluded from Coverage C. Importantly, the exclusion forecloses payment

for any Loss, including Defense Costs. Under these circumstances, Hiscox properly denied

coverage.

       Resisting this conclusion, Springstone also at times contends that the subpoena was “a civil,

criminal, administrative or regulatory investigation of an Individual Insured” rather than a Claim

for non-monetary relief against the company. If true, however, that argument runs into a different

problem: Such a Claim requires the Individual Insured (i.e., an employee or executive) to be

“identified in writing by such investigating authority.”           The subpoena only identified




                                                -5-
Case No. 20-6014, Springstone, Inc v. Hiscox Ins. Co., Inc.


Springstone. It did not mention, address, or target any employees or executives at the

company. None of Springstone’s counterarguments change this outcome.

       Remaining claims. The district court appropriately dismissed the remaining state law

claims because Hiscox was entitled to deny Springstone’s insurance claims. See Ehlschide v.

Colonial Life & Acc. Ins. Co., 2005 WL 1993534, at *2 (Ky. App. 2005) (quotations omitted) (Bad

faith claim requires that “[t]he insurer must be obligated to pay the claim under the terms of

policy[.]”); see also Furlong Dev. Co. LLC v. Georgetown-Scott Cnty. Plan. and Zoning Comm’n,

504 S.W.3d 34, 39–40 (Ky. 2016) (quotations omitted) (Unjust enrichment is not available “when

the terms of an express contract control”).

                                               IV

       Springstone understandably seeks reimbursement for an expensive investigation. But the

insurance it purchased did not cover either the actions of the government or a complaint filed

before the Policy Period. AFFIRMED.




                                               -6-